DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email reply (received 01/20/22) to the interview with Agent Jonathan Insler on 01/19/22.

The application has been amended as follows: 
Claim 8, line 2, replaced: “radiation”, with: --an infrared (IR) energy source adapted to emit IR radiation--.
Claim 8, lines 4-7, replaced: “radiation energy, wherein the tool comprises a first material comprising a first reflectivity to the radiation energy and a second material comprising a second reflectivity to the radiation energy disposed over the first material, the first material being in direct contact with”, with: --IR radiation energy, wherein the tool comprises a first material comprising a first reflectivity to the IR radiation energy and a second material comprising a second reflectivity to the IR radiation energy disposed over the first material, the first material being disposed between the second material and--.
Claim 8, line 11, replaced: “higher”, with: --greater--.
Claim 13, line 2, after: “reflect the ”, inserted: --IR --.
Claim 15, line 2, after: “of the ”, inserted: --IR --.
Claim 21, lines 2-6, replaced: “radiation energy; a support; and a tool disposable between the support and the radiation energy, wherein the tool comprises a first material comprising a first reflectivity to the radiation energy and a second material comprising a second reflectivity to the”, with: --an infrared (IR) energy source adapted to emit IR radiation energy; a support; and a tool disposable between the support and the IR radiation energy, wherein the tool comprises a first material comprising a first reflectivity to the IR radiation energy and a second material comprising a second reflectivity to the IR --.
Claim 21, lines 11-12, replaced: “1,000 to 300,000 times higher” with --3,000 to 300,000 times greater--.
Claim 26, line 2, after: “reflect the ”, inserted: --IR --.
Claim 28, line 2, replaced: “radiation”, with: --an infrared (IR) energy source adapted to emit IR radiation--.
Claim 28, lines 4-7, replaced: “radiation energy, wherein the tool comprises a first material and a second material, the first material being disposed between the support and the second material, the first material comprising a first reflectivity to the IR radiation energy, the second material comprising a second reflectivity to the radiation energy”, with: --IR radiation energy, wherein the tool comprises a first material and a second material, the first material being disposed between the support and the second material, the first material comprising a first reflectivity to the IR radiation energy, the second material comprising a second reflectivity to the IR radiation energy,--.
Claim 35, line 2, deleted: “about ”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The independent claims have been by the Applicant, and subsequently by the Examiner, such that the subject matter encompassed therein is not disclosed or taught by the prior art. A 103 rejection to Lin et al. (US 2013/0122652 A1) IVO Meinhold et al. (US 9,773,719) is no longer applicable. 
Lin is the most closely related prior art, and discloses some of the elements of the independent claims as detailed in the recent Non-Final Rejection, mailed 08/27/2021. As indicated, Lin is silent as to the claimed thickness ratios of the two materials of the tool, and apparently does not consider such a limitation, as the thicknesses of the first material (20B) and second material (20A) are not disclosed or discussed therein. Meinhold was used to teach those limitations, however, it is no longer applicable (as detailed below). Lin further does not strictly disclose a “support”, cited as element (10) of Lin, of a “system for processing semiconductor devices”; instead, Lin discloses a package substrate strip (10), which is more accurately interpreted as part of the product of the claimed system, rather than a portion of the system (i.e. apparatus) for processing.
With regards to the teaching of Meinhold, the applicant’s arguments with regards to the layering order and direction of the cited first material (20) and second material (15) are compelling. That is, though Meinhold may teach two layered elements that fall within the claimed thickness ratios; however, Meinhold does not teach that the thinner layer is placed upon a support with the thicker layer intervening. Instead Meinhold teaches that the thinner material (15) is located adjacent to the support and the thicker material (20) is placed upon the thinner, away from the support. Moreover, Meinhold apparently does not consider the use of IR radiation 
 The remaining prior art that is held to be most relevant is to Sugiyama (US 2011/0024786 A1), Lin et al. (US 2013/0143361 A1; “Lin2”), Fuergut et al. (US 2013/0241077 A1) and Illek (US 2011/0175238 A1). None of these prior art references is found to cure the above deficiencies of Lin and Meinhold, nor would they be obvious to combine if, ad arguendo, those limitations were interpreted to be recited by the other prior art references, individually.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Examiner, Art Unit 3729